DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Double Patenting
Claims 16-25, 27-32 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-19 of US Patent 10,155,918; 
claims 1-23 of US Patent 10, 227,548;
claims 1-16 of US Patent 11,111,460; 
claims 1-16 of US Patent 11,034,916;
claims 1-18 of US Patent 10,351,805; and
claims 1-13 of US Patent 10,717,947 

Claims 16-25, 27-32 and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 18-21, and 26-35 of copending Application No. 15/318,779;
claims 17-23 and 26-35 of copending Application No. 15/318,767;
claims 16-19, 23, 24, and 26-34 of copending Application No. 15/318,874;
claims 18-34 of copending Application No. 16/062,528;
claims 1-19 of copending Application No. 17/339,869;
claims 17-36 of copending Application No. 16/468,348;
 and claims 16-18 and 23-32 of copending Application No. 15/543,283.
Although the claims are not identical, they are not patentably distinct from one another because all of these applications recite compositions comprising a fabric softening active which may be an ester quat in admixture with a cationic polysaccharide and a nonionic polysaccharide and/or methods of using same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has not traversed the double patenting rejections in the most recent response, and the office assumes that their propriety is thereby conceded.

Allowable Subject Matter
Applicant’s amendments overcome the prior art of record. Applicant’s unexpected results are now commensurate in scope with what has been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



	
/JOHN R HARDEE/Primary Examiner
Art Unit 1761